     Case 2:19-cr-00850 Document 17 Filed on 07/08/19 in TXSD Page 1 of 1

                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA

v.                                           Case Number: 2:19−cr−00850

Edward Sanchez




                              NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable
Nelva Gonzales Ramos
PLACE:
United States Courthouse
1133 N. Shoreline Blvd.
Corpus Christi, Texas 78401
DATE: 7/24/2019

TIME: 02:30 PM
TYPE OF PROCEEDING: Motion Hearing
Motion to Revoke or Rescind − #11

Date: July 8, 2019
                                                        David J. Bradley, Clerk
